DETAILED ACTION
	In Reply filed on 05/04/2022, claims 1-14 are pending. Claims 1, 5-6, 8-9, and 14 are currently amended. Claims 15-20 are withdrawn, and no claim is newly added. Claims 1-14 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to Group II of non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Claim Interpretation
	Claim 1 recites a limitation “a leading end of the nozzle” in line 7. The underlying term “a leading end” would be interpreted as a discharging end of the nozzle as shown in FIGURES 1, 2A-2C, 3A-3B.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Imseon Song on 06/30/2022 and 07/01/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method of manufacturing a carbon nanotube (CNT) composite material structure, the method comprising:
providing ink, in which a CNT composite material including a CNT and a rheological modifier is dispersed in a solvent, to a nozzle; 
positioning the nozzle at a predetermined point on a substrate; and 
moving the nozzle along a predetermined path on the substrate while discharging the ink from the nozzle by pressureless extrusion and without interruption by surface tension of a meniscus of the ink formed at a leading end of the nozzle and printing a CNT composite material pattern corresponding to a movement path of the nozzle, 
wherein in the printing of the CNT composite material pattern,  the CNT composite material formed by evaporation of [[a]] the solvent within [[a]] the meniscus  of the ink is extruded from the nozzle between the nozzle and the substrate and stacked, and 
wherein a loss modulus of the ink has a larger value than  a storage modulus of the ink under shear stress of 10-1 Pa to 10 Pa.

Claim 9. (Currently Amended) The method of claim 1, further comprising: removing at least a part of the rheological modifier in  the CNT composite material pattern after the printing.  

Claim 10. (Currently Amended) The method of claim 9, wherein a content of the CNT in the CNT composite material pattern after the removal is 50 wt% or more.  

Claim 11. (Currently Amended) The method of claim 9, wherein a content of the CNT in the CNT composite material pattern after the removal is 70 wt% or more.  

Claim 12. (Currently Amended) The method of claim 11, wherein a width of  the CNT composite material pattern is less than 10 µm.  

Claim 13. (Currently Amended) The method of claim 11, wherein a width of  the CNT composite material pattern is less than 5 µm.  

Claims 15-20 (Canceled). 

(END)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Therriault teaches all the claimed limitations as recited in claim 1 (pages 4-6 of the OA mailed on 02/04/2022) but does not specifically teach that (1) the ink is discharged from a nozzle by pressureless extrusion and without interruption by surface tension of a meniscus of the ink formed at a leading end of the nozzle, (2) in the printing of the CNT composite material pattern, the CNT composite material formed by evaporation of the solvent within the meniscus of the ink is extruded from the nozzle between the nozzle and the substrate and stacked, and (3) a loss modulus of the ink has a larger value than a storage modulus of the ink (i.e., liquid-like behavior of the ink). 
Yu et al. (“3D printing of Carbon Nanotubes-based Microsupercapacitors,” ACS Appl. Mater. Interfaces 2017, 9, 5, 4597–4604, Publication Date: January 17, 2017) disclose the 3D printing process based on the ejection of a stream of continuous ink droplets containing carbon nanotubes under the applied pressure and the static fluid pressure, and after the ejection, how ink drops were forced to deform under the tensile force, compressive force, gravity force, viscous forces, and surface tension until they were separated from the micronozzle (page 4599, 2nd column). However, Yu does not teach the above-mentioned deficiencies. Of note, the Examiner acknowledges that Yu was published after the earliest effective filing date of the instant application, but Yu is cited here as being relevant. 
An updated search of the relevant prior art failed to turn up any other prior art references that anticipate or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations.
Thus, claim 1 is allowed, and claims 2-14 are allowed as being dependent from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726